Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6-7, 9-12, and 14-15, and 17-20 are allowed.
Examiner’s Statement of Reason for Allowance
The following is an examiner's statement of reasons for allowance: 
Re claims 1, 9 and 18. The prior art fails to disclose computer system comprising: (a)    an indeterminate data capture module configured to extract historical indeterminate data from historical indeterminate data sources and current indeterminate data from current indeterminate data sources, wherein the indeterminate data comprises at least one of document images, claim handler notes, digitized recorded voice files, narrative speech or text, information in descriptive note fields, and signal characteristics of audible voice data files; (b)    an intake server configured to receive a plurality of current data sets corresponding to a plurality of claims, each of the plurality of current data sets including one or more of a field having a value indicative of diagnosis data, a field having a value indicative of recovery profile data, a field having a value indicative of complexity data, and a field indicative of recovery likelihood data; (c)    a segmentation platform interposed between the intake server and a plurality of remote user-accessible computers, comprising: (i)    one or more data storage devices configured to store: (1) a plurality of historical data sets including a data table including at least a payment data field, a demographic data field, a medical code data field, an injury data field, and an employment data field, and (2) the plurality of current data sets, wherein the plurality of historical data sets and the 
The prior arts of record: Duerig et al (Duerig hereinafter, US PAT: 8,903,182) discloses methods, systems, and apparatus, including computer programs encoded on a computer storage medium, for classifying images. In one aspect, a method includes receiving training samples for a particular data dimension. Each training sample specifies a training value for the data dimension and a measure of relevance between the training sample and a phrase. A value range is determined for the data dimension. While Duerig discloses a predictive model being trained to predict an output based on an input value that is within the segment, Duerig does not disclose the predictive model trained on the reduced historical data sets to segment the plurality of current data sets, wherein the predictive model being trained on the reduced historical data sets includes the predictive model being trained on the historical indeterminate data.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJO O OYEBISI whose telephone number is (571)272-8298.  The examiner can normally be reached on Monday-Friday, 9am-7pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached at 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 






/OJO O OYEBISI/Primary Examiner, Art Unit 3697